Exhibit 10.36

 

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND PARTIAL
EXCHANGE AGREEMENT

 

This Fourth Amendment to Second Amended and Restated Credit Agreement and
Partial Exchange Agreement (this “Fourth Amendment”) is made as of March     ,
2003 among FIREARMS TRAINING SYSTEMS, INC., a Delaware corporation (the
“Parent”), FATS, INC., a Delaware corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof (the “Lenders”) and BANK OF
AMERICA, N.A., as Agent and Issuing Bank (the “Agent”).

 

RECITALS

 

A. The Parent, the Borrower, the Lenders and the Agent are parties to the Second
Amended and Restated Credit Agreement and Partial Exchange Agreement dated as of
April 1, 2000, the First Amendment to Second Amended and Restated Credit
Agreement and Partial Exchange Agreement dated as of December 31, 2001, the
Second Amendment to Second Amended and Restated Credit Agreement and Partial
Exchange Agreement dated as of March 29, 2002 (the “Second Amendment”) and the
Third Amendment to Second Amended and Restated Credit Agreement and Partial
Exchange Agreement dated as of July 10, 2002 (as amended, the “Credit
Agreement”). All terms used but not defined herein shall have the meanings given
them in the Credit Agreement.

 

B. Pursuant to Section 11 of the Second Amendment, all amounts placed in the
Cash Collateral Account shall remain in the Cash Collateral Account until the
expiration of the Support Letter of Credit Availability Period to Secure Support
Letters of Credit (the “Cash Collateral Restrictions”).

 

C. The Parent and the Borrower have requested that $800,000 currently deposited
in the Cash Collateral Account temporarily be released to the Borrower to be
used as working capital.

 

D. Pursuant to Section 9.08(b) of the Credit Agreement, the Cash Collateral
Restrictions may be amended with the written consent of each of the Lenders, the
Parent and the Borrower.

 

AGREEMENT

 

The parties hereto agree as follows:

 

Section 1. Cash Collateral Account Release. Section 11 of the Second Amendment
is hereby deleted and the following substituted therefor:

 

“Section 11. Intercreditor Agreement. The Borrower, the Parent, the Agent, the
Issuing Bank, the Lenders and the Support Lenders agree that (i) after an Event
of Default has occurred and so long as such event is continuing, to the extent
that Borrower has failed to reimburse the Issuing Bank for Support Letter of
Credit Disbursements pursuant to Section 2.23 (h) hereof, and if there are
insufficient funds in the Cash Collateral Account to repay all Obligations of
the Borrowers to the Issuing Bank for the reimbursement of any such Support
Letter of Credit Disbursements, any unpaid Obligations of the Borrowers
constituting unpaid reimbursement obligations in connection with Support Letter
of Credit Disbursements shall be paid to the Issuing Bank and/or the Support
Lenders before any other payments may be made or accepted on Obligations other
than those related to unpaid reimbursement for Support Letter of Credit
Disbursements, and (ii) all amounts deposited in the Cash Collateral Account
shall be held by the Agent first for the benefit of the Issuing Bank and the
Support Lenders to secure the Obligations of the Borrower under the Support
Letters of Credit and second for the benefit of the Agent, the Issuing Bank and
the Lenders to secure the Obligations of the Borrower not arising under the
Support Letters of Credit. Amounts placed in the Cash

 

1



--------------------------------------------------------------------------------

Collateral Account, up to $2,310,000, shall remain in the Cash Collateral
Account until the expiration of the Support Letter of Credit Availability Period
to secure Support Letters of Credit regardless of whether Support Letters of
Credit in such amount have yet been issued; provided, however, (i) at the
request of the Borrower at any time after March 14, 2003, up to $800,000 of the
funds deposited by the Borrower into the Cash Collateral Account shall be
released to the Borrower to be used solely as working capital in the normal
course of business of the Borrower, (ii) on or before March 31, 2003, the
Borrower shall deposit $500,000 into the Cash Collateral Account in accordance
with Section 2.23(l) hereof, (iii) on or before May 2, 2003, the Borrower shall
deposit an amount into the Cash Collateral Account such that the balance in the
Cash Collateral Account immediately following such deposit is $2,310,000, and
(iv) no further release of funds from the Cash Collateral Account shall
thereafter be allowed. If the Borrower does not make such deposits by the days
specified in the preceding sentence, such failure shall be deemed to be a
failure to make a deposit to the Cash Collateral Account under Section 2.23(l)
hereof. After the expiration of the Support Letter of Credit Availability
Period, an amount of cash will remain in the Cash Collateral Account equal to
105% of the aggregate amount of each outstanding Support Letter of Credit.”

 

Section 2. Events of Default. Part (b) of Article VII is hereby amended to read
in its entirety as follows:

 

“(b) default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
or in the deposit of any amounts in the Cash Collateral Account in accordance
with Section 2.23(l) hereof, and such default shall continue unremedied for a
period of five (5) Business Days;”

 

Section 3. Representations and Warranties. The Parent and the Borrower hereby
represent and warrant to the Lenders and the Agent, as follows:

 

(a) The representations and warranties set forth in Article III of the Credit
Agreement, and in each other Loan Document, including any Schedules thereto, are
true and correct in all material respects on and as of the date hereof and on
and as of the Fourth Amendment Effective Date (as defined below) with the same
effect as if made on and as of the date hereof or the Fourth Amendment Effective
Date, as the case may be, except to the extent such representations and
warranties expressly relate solely to an earlier date.

 

(b) Each of the Parent, the Borrower and the other Loan Parties is in compliance
with all the terms and conditions of the Credit Agreement and the other Loan
Documents on its part to be observed or performed and no Default or Event of
Default has occurred or is continuing under the Credit Agreement.

 

(c) The execution, delivery and performance by the Parent and the Borrower of
this Fourth Amendment have been duly authorized by the Parent and the Borrower.

 

(d) This Fourth Amendment constitutes the legal, valid and binding obligation of
the Parent and the Borrower, enforceable against them in accordance with its
terms, subject to the effect of bankruptcy, insolvency, reorganization,
arrangement, moratorium, fraudulent conveyance, voidable preference or similar
laws and the application of equitable principles generally.

 

(e) The execution, delivery and performance by the Parent and the Borrower of
this Fourth Amendment (i) do not conflict with or violate (A) any provision of
law, statute, rule or regulation, or of the articles of incorporation or by-laws
of the Parent or the Borrower, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which the
Parent or the Borrower is a party or by which either of them or any of their
property may be bound and (ii) does not require any consents under, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default or give rise to increased, additional, accelerated or guaranteed rights
of any person under any such indenture, agreement or instrument.

 

2



--------------------------------------------------------------------------------

Section 4. Effectiveness. This Fourth Amendment shall become effective as of
March     , 2003 (the “Fourth Amendment Effective Date”) upon satisfaction of
the following conditions precedent:

 

(a) The Agent shall have received duly executed counterparts of this Fourth
Amendment which, when taken together, bear the authorized signatures of the
Parent, the Borrower and each of the Lenders.

 

(b) The Lenders shall be satisfied that the representations and warranties set
forth in Section 3 hereof are true and correct on and as of the Fourth Amendment
Effective Date.

 

(c) There shall not be any action pending or any judgment, order or decree in
effect which, in the judgment of the Lenders or their counsel, is likely to
restrain, prevent or impose materially adverse conditions upon performance by
the Parent, the Borrower or any other Loan Party of its obligations under the
Loan Documents.

 

(d) The Lenders shall have received such other documents, legal opinions,
instruments and certificates as they shall reasonably request, and such other
documents, legal opinions, instruments and certificates shall be satisfactory in
form and substance to the Lenders and their counsel. All corporate and other
proceedings taken or to be taken in connection with this Fourth Amendment and
all documents incidental thereto, whether or not referred to herein, shall be
satisfactory in form and substance to the Lenders and their counsel.

 

Section 5. Reference to and Effect on the Credit Agreement. Except as
specifically amended, waived, modified and agreed to above, the Credit Agreement
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

 

Section 6. Governing Law. This Fourth Amendment shall be construed in accordance
with and governed by the laws of the State of New York.

 

Section 7. Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery by facsimile by any
of the parties hereto of an executed counterpart of this Fourth Amendment shall
be as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered,
but the failure to deliver a manually executed counterpart shall not affect the
validity, enforceability or binding effect of this Fourth Amendment.

 

[END OF PAGE]

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their duly authorized officers, all as of the date first above
written.

 

FIREARMS TRAINING SYSTEMS, INC.

as Parent

By:        

Name:

   

Title:

 

FATS, INC

as Borrower

By:        

Name:

   

Title:

 

4



--------------------------------------------------------------------------------

NON CENTRE ENTITIES

 

BANK OF AMERICA, N.A., as Agent, and Issuing Bank and individually as a Lender

By:        

Name:

   

Title:

 

U.S. BANK NATIONAL ASSOCIATION

By:        

Name:

   

Title:

   

Attention:

   

Michael Porcello

   

Special Assets

   

MPFP2516

   

601 Second Avenue, South

   

Minneapolis, MN 55402-4302

   

Fax: (612) 973-2148

 

FIRST SOURCE LOAN OBLIGATIONS INSURED TRUST, by First Source Financial, Inc., as
Agent/Manager

By:        

Name:

   

Title:

   

Attention:

   

Jeff Cerny

   

2850 West Golf Road

   

5th Floor

   

Rolling Meadows, IL 60008

   

Fax: (847) 734-7910

 

5



--------------------------------------------------------------------------------

CENTRE ENTITIES, individually and as Lenders

 

CENTRE CAPITAL INVESTORS II, L.P. CENTRE CAPITAL TAX-EXEMPT INVESTORS II, L.P.

CENTRE CAPITAL OFFSHORE INVESTORS II, L.P.

By:  

Centre Partners II, L.P., as General Partner

By:  

Centre Partners Management LLC, as
Attorney-in-Fact

By:         Managing Director

 

CENTRE PARTNERS COINVESTMENT, L.P.

By:  

Centre Partners II LLC, as General Partner

By:         Managing Director

 

6